     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 1 of 27
                                                                         1


 1     UNITED STATES DISTRICT COURT

 2     DISTRICT OF CONNECTICUT

 3
       UNITED STATES OF AMERICA,        )
 4                    Plaintiff,        )    NO: 3:19CR48(KAD)
                                        )
 5     vs.                              )
                                        )    January 16, 2020
 6     DANIEL JIMENEZ DE LA CRUZ,       )
                      Defendant.        )    Frye Hearing
 7     ___________________________

 8
                                141 Church Street
 9                            New Haven, Connecticut

10     B E F O R E:
                 THE HONORABLE SARAH A. L. MERRIAM, U.S.M.J
11
       A P P E A R A N C E S:
12
       For the Plaintiff :            JOHN TROWBRIDGE PIERPONT, AUSA
13                                    AMANDA S. OAKES, AUSUA
                                      United States Attorney's Office
14                                    157 Church Street, 25th Floor
                                      New Haven, CT 06510
15
       For the Defendant:             TRACY HAYES, ESQUIRE
16                                    Federal Public Defender's Office
                                      265 Church Street, Suite 702
17                                    New Haven, CT 06510

18

19

20

21

22

23
       Transcriber:                     Martha C. Marshall, RMR, CRR
24

25     Proceedings recorded by electronic sound recording,
       transcript produced by transcription service.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 2 of 27
                                                                            2


 1               THE COURT:    Good morning, everybody.

 2               Please be seated.

 3               MR. PIERPONT:     Good morning, Your Honor.

 4               MR. HAYES:    Good morning, Your Honor.

 5               THE COURT:    We're here in the matter of the United

 6     States versus Daniel Jimenez De La Cruz, case number 19CR48,

 7     assigned to Judge Dooley.

 8               We have an interpreter with us.        I'll ask the

 9     interpreter to introduce herself for the record.

10               THE INTERPRETER:     Virginia Kulig.     Good morning,

11     Your Honor.

12               THE COURT:    Good morning.     And it appears that

13     you've had a chance to exchange a few words with Mr. Jimenez,

14     is that right?

15               THE INTERPRETER:     Yes, just a few words, Your Honor.

16               THE COURT:    Do you need additional time to confirm

17     that you two understand each other?

18               THE INTERPRETER:     No, Your Honor.     The interpreter

19     did ask Mr. Jimenez if he understood her and he said that he

20     did.

21               THE COURT:    All right.    Then we'll have the

22     interpreter sworn.

23               (Whereupon, the Interpreter, Virigina Kulig, was

24     sworn by the Clerk.)

25               THE COURT:    Thank you.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 3 of 27
                                                                                  3


 1               All right.    I'll take appearances, please, for the

 2     record, beginning with the Government.

 3               MR. PIERPONT:     Good morning, Your Honor.          Assistant

 4     United States Attorney John Pierpont for the United States.

 5     I'm joined at counsel table by AUSA Amanda Oakes as well.

 6               THE COURT:    Good morning.

 7               And for the defendant.

 8               MR. HAYES:    Good morning, Your Honor.       Tracy Hayes

 9     before Your Honor on behalf of Mr. Daniel Jimenez.

10               THE COURT:    Good morning, Mr. Hayes.

11               Good morning, Mr. Jimenez.

12               THE DEFENDANT:     Good morning.

13               THE COURT:    All right.    I have convened this hearing

14     at the request of Judge Dooley pursuant to two related cases.

15     Those cases are called Missouri versus Frye and Lafler versus

16     Cooper, and they are decisions of the Supreme Court.

17               So the Supreme Court said in Frye that plea bargains

18     have become so central to the criminal justice system that

19     defense lawyers have responsibilities in the plea negotiation

20     process that must be met in order to ensure a defendant has

21     received effective assistance of counsel under the 6th

22     Amendment.

23               In Federal Court, a defendant has no right to a Plea

24     Agreement, and has no right to require the Court to accept

25     any agreement.    But if a plea bargain is offered by the
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 4 of 27
                                                                            4


 1     Government, a defendant has a right to consider it and has

 2     the right to effective assistance of counsel in deciding

 3     whether to accept it.      So a defense lawyer has a duty to

 4     convey any plea offer to the defendant, to make sure the

 5     defendant understands the terms of any offer, and to explain

 6     the offer to the defendant.

 7               So we sometimes have these hearings just to make

 8     sure that that process has happened.        So I'm going to ask the

 9     lawyers some questions today.       I'll ask you some questions.

10     But I want to make it clear to you that the fact that we're

11     having this hearing doesn't suggest that the Court has any

12     interest in whether you take a Plea Agreement or don't.         In

13     Federal Court, judges have no involvement in the actual

14     negotiations between the parties.        My only job here today is

15     to make sure you've received the plea offer, that you've had

16     a chance to discuss it with your lawyer, and that you

17     understand it.    And then I'll ask you what your decision is.

18               The decision of whether to plead guilty or not

19     guilty is always yours and yours alone.

20               All right.    Do you understand that so far,

21     Mr. Jimenez?

22               THE DEFENDANT:     Yes, Your Honor.

23               THE COURT:    So the last version of a Plea Agreement

24     I have is a letter dated October 18th.         Is that the current

25     version, Mr. Pierpont?
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 5 of 27
                                                                             5


 1               MR. PIERPONT:     Yes, Your Honor.     To be clear, there

 2     was another version where we changed the date to December 3rd

 3     which was the date that Mr. Jimenez had asked for additional

 4     time to consider it.      The substance is the exact same,

 5     though.   We just changed the date to match with the time that

 6     the court had convened, Judge Dooley had convened to accept a

 7     guilty plea on that date.      Otherwise, the substance is the

 8     same.

 9               THE COURT:    All right.    So what's been provided to

10     me is a letter from Mr. Pierpont to Mr. Hayes which contains

11     a plea offer to Mr. Jimenez.

12               So, Mr. Pierpont, I'll ask you to describe the Plea

13     Agreement that you've proposed, and to let us know whether

14     the proposed agreement expires at any particular time.

15               And, Mr. Jimenez, I'll ask you to listen carefully.

16     If either Mr. Jimenez or the interpreter, if either of you

17     need to take a break or you need time to catch up or to ask

18     Mr. Hayes any questions, just let me know.

19               MR. PIERPONT:     Your Honor, before I begin going

20     through the Plea Agreement, I haven't had the -- haven't done

21     a Frye hearing with Your Honor before.         Do you want to go

22     through the indictment and what the charges are that are

23     there and penalties under the indictment or is your intention

24     only to go through the plea offer there?         And I ask because

25     in light of what the plea offer is offering here, compared to
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 6 of 27
                                                                          6


 1     what his exposure is, would be one of the areas that the

 2     Government would ask the Court to inquire about in terms of

 3     ensuring that Mr. Jimenez fully understands both the terms of

 4     the Plea Agreement on his own and as compared to what his

 5     potential exposure would be.

 6               THE COURT:    I have re-read Frye in the last year or

 7     so, not in anticipation of this hearing, but I view the

 8     Court's role as ensuring that the Plea Agreement has been

 9     conveyed and that the defendant has been given an opportunity

10     for effective assistance of counsel in considering it.         It is

11     not my practice to, as the court, review any claims by the

12     Government or belief by either party about the relevant

13     benefits of the Plea Agreement.       I think that invades the

14     province of the parties here.

15               I understand that it makes sense from your

16     perspective to describe the indictment before you describe

17     the plea.    Happy to have you do that sort of as we would at

18     an arraignment, to go through the indictment, the potential

19     penalties if Mr. Jimenez were to be convicted on the charges,

20     and then to review the Plea Agreement.

21               So I'm going to give you a little preview,

22     Mr. Jimenez, of the ultimate question I'm going to have for

23     you so you have it in mind as Mr. Pierpont describes the

24     situation.

25               So you have three basic options:
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 7 of 27
                                                                       7


 1               You can plead not guilty and have a trial;

 2               You can plead guilty to the charges in the

 3     indictment without any agreement with the Government; or

 4               You can plead guilty to some or all of the charges

 5     pursuant to an agreement with the Government.

 6               So Mr. Pierpont is going to describe the charges in

 7     the indictment and the maximum penalties that would apply if

 8     you were convicted of those either at a trial or by a guilty

 9     plea, and then he's going to describe the Plea Agreement the

10     Government has offered which proposes that you plead guilty

11     to slightly different offenses.       Specifically, a lesser

12     included offense of Count One of the indictment, and to Count

13     Two of the Indictment, but would dismiss Count Three of the

14     Indictment.    So I'm going to have him go through that process

15     now.

16               Mr. Pierpont.

17               MR. PIERPONT:     Thank you, Your Honor.

18               So beginning with the charges in the indictment.

19     Mr. Jimenez De La Cruz, as Your Honor indicated, has been

20     charged with three separate counts.

21               Count One is possession with intent to distribute 40

22     grams or more of fentanyl, in violation of 21 U.S.C. Sections

23     841(a)(1) and 841 (b)(1)(B)(vi).        That count carries a

24     mandatory term of imprisonment, assuming Mr. Jimenez De La

25     Cruz was convicted, of five years, and up to a 40 year term
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 8 of 27
                                                                          8


 1     of imprisonment, a five million dollar fine, and four years

 2     of supervised release at a minimum and up to life.

 3               Count Two of the Indictment charges Mr. Jimenez De

 4     La Cruz with a violation of 18 U.S.C. Section 924(c),

 5     possession of a firearm in furtherance of a narcotics

 6     trafficking offense.      That count carries a mandatory term of

 7     imprisonment of five years that must run consecutive to any

 8     count of imprisonment imposed on Count One, up to a maximum

 9     term of imprisonment of life, a $250,000 fine, and a maximum

10     term of supervised release of five years.

11               Count Three of the Indictment charges Mr. Jimenez De

12     La Cruz with a violation of 18 U.S.C. Section 922(g)(5)(A)

13     and 924(a)(2), an alien illegally or unlawfully in the United

14     States in possession of a firearm.        That carries a maximum

15     term of imprisonment of 10 years, a maximum fine of $250,000,

16     and a maximum term of supervised release of up to five years.

17               I will add, so the record's complete, each count of

18     conviction would carry a one hundred dollar special

19     assessment as well.

20               THE COURT:    Just for the record, to aggregate, if

21     Mr. Jimenez were convicted on all three counts, the total

22     effective sentence would be a minimum of 10 years of

23     imprisonment and a maximum of life?

24               MR. PIERPONT:     That is correct, Your Honor.

25               THE COURT:    All right.    Thank you.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 9 of 27
                                                                          9


 1               MR. PIERPONT:     So turning now to the Plea Agreement

 2     which, Your Honor, yes, there's a version dated October 18th,

 3     2019.   As I indicated previously on the record, there was

 4     another version that was dated December 3rd but was the same

 5     in substance.    Lays out a proposed Plea Agreement between the

 6     Government and Mr. Jimenez De La Cruz.

 7               And the Plea Agreement, in broad strokes,

 8     contemplates Mr. Jimenez De La Cruz pleading guilty to what's

 9     called a lesser included count in Count One.          And with

10     possession with intent to distribute fentanyl, in violation

11     of section -- I'm sorry -- Title 21 United States Code

12     Sections 841(a)(1) and (b)(1)(C), as well as Count Two of the

13     Indictment.

14               It also contemplates that the Government would

15     dismiss Count Three of the Indictment at Mr. Jimenez De La

16     Cruz's sentencing.

17               It lays out the elements, Your Honor, which I'm

18     going to go through here in just a moment but, in light of

19     the discussion we just had on the maximum penalties, I think

20     maybe I'll jump to the penalty sections first because that's

21     really why the Government asked Judge Dooley for this Frye

22     hearing here today.

23               The lesser included offense charged in Count One,

24     and these are listed on page two of the proposed Plea

25     Agreement, carries a maximum penalty of 20 years in prison.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 10 of 27
                                                                        10


 1     There is no minimum penalty.

 2                The offense charged in Count Two, as I just

 3     indicated, carries a maximum penalty of life and a minimum

 4     penalty of five years in prison.

 5                And so the effective total sentence that Mr. Jimenez

 6     De La Cruz would be looking at, if he were to plead guilty to

 7     Count One and Count Two, would be a minimum of five years but

 8     still the maximum of life.

 9                There is also the lesser included offense charged in

10     Count One carries a maximum fine of one million dollars.        The

11     offense charged in Count Two carries a maximum fine of

12     $250,000.    And I've put this -- let me be clear, with respect

13     to supervised release, the Court must impose a term of

14     supervised release of at least three years and as much as

15     life to begin after any term of imprisonment on Count One and

16     on Count Two.     I also mentioned the special assessment.

17                So with those penalties in focus, I'll outline the

18     rest of the Plea Agreement.

19                Going back to page one, the plea and offense lays

20     out the proposed crimes to which Mr. Jimenez De La Cruz would

21     plead guilty.     And the elements, for the lesser included

22     offense charged in Count One, the Government would have to

23     prove beyond a reasonable doubt that for the time period

24     specified in the indictment, the defendant possessed a

25     controlled substance, in this case that would be fentanyl;
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 11 of 27
                                                                                11


 1     second, that the defendant knew the substance he possessed

 2     was a controlled substance; and, third, that the defendant

 3     knowingly and intentionally possessed the substance with the

 4     intent to distribute it.

 5                With respect to Count Two of the Indictment, the

 6     following elements would have to be satisfied beyond a

 7     reasonable doubt at trial:

 8                First, that the defendant committed the elements of

 9     the drug trafficking crime prosecutable in Federal Court.

10     That would be Count One, Your Honor.

11                Second, that the defendant knowingly used, carried,

12     or possessed a firearm; and

13                Third, that the use or carrying of the firearm was

14     during and in relation to or the possession of the firearm

15     was in furtherance of the defendant's drug trafficking

16     crime.

17                I went through the penalties, Your Honor, on page

18     two.

19                Continuing to page three, there is a forfeiture

20     allegation here, in the middle of page three, that has to do

21     with money that was found at the residence, as well as the

22     firearm and ammunition that were found at the residence.

23                Continuing on to page four, that's where the

24     discussion about the Sentencing Guidelines begins.              Again,

25     there's -- not again.      There is a subsection called
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 12 of 27
                                                                              12


 1     applicability that discusses the applicability of the

 2     Sentencing Guidelines here.       There is a subsection about

 3     acceptance of responsibility where, provided the defendant

 4     admitted his truthful conduct, he'll be eligible for up to

 5     three points of a reduction under the Guidelines.           Also, on

 6     page five there's reference to a stipulation which is

 7     appended to the Plea Agreement.

 8                Continuing on page six, there's a determination of

 9     quantity.    Here, the defendant would agree, expressly agree

10     and stipulate that the quantity of fentanyl that he possessed

11     with the intent to distribute was 63.7 grams.          And he would

12     waive any right to a jury trial or sentencing hearing on this

13     issue.

14                I'm going to spend a little time on the Guideline

15     Stipulation here as well, Your Honor, because this is an area

16     where, candidly, the parties had trouble previously.

17     Specifically, there had been a Plea Agreement that was then

18     vacated because of some confusion about the Guidelines.           So

19     I'm going to take my time here.        I know this can be difficult

20     to understand.     I want to make sure that Mr. Jimenez

21     understands what the Guidelines and how they function here

22     would be.

23                THE COURT:    And it might make sense when you get

24     done with that section for us to take a moment and let

25     Mr. Jimenez confer with Mr. Hayes before we move on to the
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 13 of 27
                                                                           13


 1     remainder of the Plea Agreement.

 2                MR. PIERPONT:    Yes, Your Honor.

 3                THE COURT:    Thanks.

 4                MR. PIERPONT:    Again, we're looking at the middle of

 5     page six, the Guideline Stipulation.         It contemplates that

 6     the defendant's base offense level for the lesser included

 7     offense charged in Count One, and this is based on the

 8     quantity that the parties would stipulate to, would be 24.

 9     Three levels would then be subtracted for acceptance of

10     responsibility for a total offense level of 21.

11                Now, the Guideline violation for Count Two of the

12     Indictment is the term of imprisonment required by statute.

13     So that's 60 months full stop.        And that 60 months would have

14     to be imposed consecutive to any sentence Judge Dooley

15     entered on Count One.

16                Now, based on the initial assessment, the parties

17     agree that Mr. Jimenez De La Cruz is a Criminal History

18     Category I.    So a total offense level of 21, which would be

19     the offense level for the lesser included offense charged in

20     Count One, with a Criminal History Category of I, results in

21     a Guidelines imprisonment range of 37 to 46 months for Count

22     One.   On top of that, as I indicated, a mandatory minimum

23     term of imprisonment of 60 months would be required to be

24     imposed consecutively.

25                The defendant's fine range is also listed there.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 14 of 27
                                                                         14


 1     It's 15,000 to one million dollars.         And the defendant would

 2     be subject to a supervised release term of at least three

 3     years.

 4                There's a paragraph here that I also want to pay

 5     particular attention to here, which is that the parties

 6     agree, and that includes the Government, that a sentence of

 7     one day on Count One, followed by a consecutive sentence of

 8     60 months on Count Two, is an appropriate resolution of the

 9     matter.    And that neither party, including the Government,

10     will ask Judge Dooley to impose any sentence other than a 60

11     month and one day sentence.

12                Now, the defendant understands that the Court is not

13     bound by this agreement or the Guidelines range specified

14     above, and that he will not be able to withdraw this guilty

15     plea if the Court imposes a sentence outside any of the

16     ranges that are set forth in this agreement.

17                And so I will pause there, Your Honor, because I

18     think that's a good pausing point, as Your Honor had

19     indicated, if there's any question about the Guidelines in

20     that section right there.

21                THE COURT:    So I just wanted to give you a moment,

22     Mr. Jimenez, if you had any questions about that portion

23     which, as Mr. Pierpont mentioned, has been the source of

24     complications in your case over time.         I wanted to make sure

25     you had a chance, with Ms. Kulig's assistance, to talk to
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 15 of 27
                                                                           15


 1     Mr. Hayes.

 2                Mr. Hayes, I'll ask you to just confer with

 3     Mr. Jimenez and see if he needs your input at this time.

 4                (Whereupon, the defendant confers with his

 5     attorney.)

 6                MR. HAYES:    Thank you, Your Honor.

 7                THE COURT:    All right.    Thank you.

 8                Mr. Pierpont, you may carry on.       Pick up where we

 9     left off I suppose.

10                MR. PIERPONT:    Yes, Your Honor.

11                Continuing on to page seven, there's a section

12     entitled Waiver of Rights.       That includes the waiver of trial

13     rights and consequences of guilty plea.         Your Honor would go

14     through some of these with him.         I think Your Honor did a

15     little bit here -- withdrawn.         If you don't think you did go

16     through that here.

17                But the defendant understands he has the right to

18     plead not guilty and to persist in that plea.          He has a right

19     to a public trial.      The right to be tried by a jury with the

20     assistance of counsel.       The right to confront and

21     cross-examine witnesses.       The right not to be compelled to

22     incriminate himself.       The right to testify and present

23     evidence.    And the right to compel attendance of witnesses.

24     And that if he were to plead guilty, he would be giving up

25     all of these rights that are listed in that section, Your
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 16 of 27
                                                                           16


 1     Honor.

 2                There's also a section regarding the waiver of

 3     statute of limitations, continuing on to page 8.           The

 4     defendant would also waive the right, if he were to plead

 5     guilty, to challenge his conviction except under a claim of

 6     ineffective assistance of counsel.

 7                The waiver of his right to appeal or collaterally

 8     attack the sentence.      Here, Your Honor, there is an appellate

 9     waiver that the parties contemplate.         It says specifically

10     that the defendant will not be able to appeal his sentence

11     provided that that sentence does not exceed 60 months and one

12     day of imprisonment, a lifetime term of supervised release, a

13     $200 assessment and a fine of one million dollars,

14     restitution in any amount, and forfeiture in the amount of

15     $10,185.

16                What I point out, Your Honor, is the converse of

17     that is also true.      Which is if there was a sentence that was

18     imposed that was larger than any of those limits, including a

19     term of imprisonment that was more than 60 months and one

20     day, that the defendant would have the right to appeal his

21     sentence to be heard at the 2nd Circuit Court of Appeals.

22                Continuing to page eight, there's a section called

23     Waiver of Challenge to Plea Based on Immigration

24     Consequences.     This is important here, Your Honor, because it

25     is the Government's position that Mr. Jimenez De La Cruz is
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 17 of 27
                                                                              17


 1     not here lawfully.      In fact, if he were to plead guilty to

 2     the two counts contemplated here, removal would be

 3     presumptively mandatory in this case.         And so that he would

 4     be removed from the United States after any term of

 5     imprisonment that was imposed here.

 6                THE COURT:    Can I inquire?     Does the Government have

 7     any opinion on whether Mr. Jimenez would be likely to be

 8     removed even if he were found not guilty of any of these

 9     charges?    Does he not have any status in the United States?

10                MR. PIERPONT:    The answer, Your Honor, is that he

11     does not have, in the Government's estimation, he does not

12     have -- what the Government knows right now is he has no

13     status here.     There was an admission that was made when he

14     was interviewed during the search warrant that he confirmed

15     that he was not here lawfully.        And so -- and the Government,

16     again, not being an immigration expert here, but I would

17     understand that under those circumstances that he would be

18     deported.

19                THE COURT:    Thank you.

20                MR. PIERPONT:    There's a section entitled

21     Acknowledgement of Guilt and Voluntariness of Plea.             A

22     section entitled Scope of the Agreement as well.           A section

23     entitled Collateral Consequences that has to do with

24     depriving certain federal benefits that he might otherwise be

25     entitled to receive.       And a section entitled Satisfaction of
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 18 of 27
                                                                          18


 1     Federal Criminal Liability and Breach.         Again, I would point

 2     out there there is the sentence that says after sentencing,

 3     the Government will move to dismiss Count Three of the

 4     Indictment.

 5                Page 11 says there are no other promises except for

 6     those contained in this agreement.

 7                And page 12, Your Honor, is the Stipulation of

 8     Offense Conduct and Relevant Conduct.         I don't think we need

 9     to go into that here now, unless Your Honor would like me to

10     for some reason.

11                THE COURT:    No.     Thank you.

12                Mr. Pierpont, has the Government set any deadlines

13     for Mr. Jimenez to accept or reject this agreement?

14                MR. PIERPONT:       The deadline that was set, Your

15     Honor, was today.       I am willing to extend that offer until

16     the end of business tomorrow so that Mr. Jimenez will have

17     the opportunity to speak to Mr. Hayes and having had the

18     benefit of, you know, this hearing here today.          But close of

19     business tomorrow, Your Honor, would be when the Government

20     would formally withdraw this plea offer.

21                THE COURT:    All right.

22                Mr. Hayes, from your perspective, has Mr. Pierpont

23     summarized the terms of the proposed agreement fully and

24     accurately?

25                MR. HAYES:    He has, Your Honor.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 19 of 27
                                                                            19


 1                THE COURT:    Have you provided a copy of this Plea

 2     Agreement -- I suppose I should really ask have you described

 3     or read it to him with the assistance of an interpreter?

 4                MR. HAYES:    This may be the first time that we've

 5     done that with an interpreter.         But maybe -- to be honest

 6     with you, I'm not certain.       But we've discussed it numerous

 7     times.

 8                THE COURT:    And he's been provided with a copy of

 9     it?

10                MR. HAYES:    Yes.

11                THE COURT:    Does he have some ability to read

12     English?

13                MR. HAYES:    I think so but, honestly, I'm not sure.

14                THE COURT:    But you have discussed it at some

15     length?

16                MR. HAYES:    Absolutely.

17                THE COURT:    Including the terms of the agreement?

18                MR. HAYES:    Absolutely.

19                THE COURT:    All right.    Is it often the case that

20     counsel have not discussed the option of pleading without an

21     agreement.    I did mention that to Mr. Jimenez earlier.        Do

22     you recall whether you've discussed that with him?

23                MR. HAYES:    Yes.   In fact, we discussed it yet again

24     moments ago, Your Honor.

25                THE COURT:    All right.    Mr. Jimenez, if you could
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 20 of 27
                                                                            20


 1     stand, please.

 2                Has Mr. Hayes informed you of the formal plea offer

 3     made by the Government?

 4                THE DEFENDANT:     Yes, Your Honor.

 5                THE COURT:    Have you received a copy of the written

 6     proposal?

 7                THE DEFENDANT:     Yes.

 8                THE COURT:    Are you able to read English?

 9                THE DEFENDANT:     I can read about five percent.

10                THE COURT:    Okay.   So, in that case, have you fully

11     discussed the proposal with your attorney?

12                THE DEFENDANT:     Yes.

13                THE COURT:    Have you asked him questions about it?

14                THE DEFENDANT:     Yes.

15                THE COURT:    Have you asked him any questions that he

16     has not answered?

17                THE DEFENDANT:     Yes.

18                THE COURT:    I'll ask you to take a moment with

19     Mr. Hayes and to confer on that question so that I can

20     determine whether Mr. Hayes has not given you an answer

21     because it's a question he can't answer or whether there's

22     something you need to ask Mr. Hayes before we proceed.          So

23     why don't you all take a minute.

24                THE DEFENDANT:     That's okay.    We can keep going.

25                THE COURT:    Okay.   Well, it's important to me that
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 21 of 27
                                                                          21


 1     if you have any questions that we make sure you get an

 2     answer, even if the answer is that I can't predict the future

 3     or I don't know.     But I don't want you to ask me the question

 4     in front of the prosecutor.          So it may be that I should

 5     rephrase my question.       But what I'm trying to get to is is

 6     there anything you've asked Mr. Hayes, any questions you

 7     have, that he hasn't been able to answer for you?

 8                THE DEFENDANT:     No, it's all okay.

 9                THE COURT:    Okay.   Are you satisfied to have

10     Mr. Hayes and his office represent you?

11                THE DEFENDANT:     Yes.

12                THE COURT:    Okay.   As I mentioned, there are three

13     basic choices:     One is to plead not guilty and have a trial;

14     one is to plead guilty to the charges in the indictment with

15     no kind of agreement; and the third is to plead guilty with

16     an agreement such as the one the Government has suggested.

17                 Mr. Pierpont mentioned, and I want to remind you,

18     that if you make an agreement with the Government that will

19     bind the Court only as to the minimum and maximum sentences.

20     But Judge Dooley would still have the legal right to impose

21     any sentence in that range she thought was appropriate.

22     Under your agreement, if that sentence was more than 60

23     months and one day, you'd have a right to appeal that

24     decision.    Do you have any questions for me or for Mr. Hayes

25     at this time?
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 22 of 27
                                                                             22


 1                THE DEFENDANT:     I have one for my attorney.

 2                THE COURT:    Sure.   I'll give you a moment.

 3                (Whereupon, the defendant conferred with his

 4     attorney.)

 5                MR. HAYES:    Your Honor, thank you.      I think if the

 6     court reviews some of the record in this case, the case has

 7     been pending for quite some time with a lot of twists and

 8     turns.    I think that Mr. Jimenez wants to be heard on asking

 9     the Court for new counsel.

10                THE COURT:    So, Mr. Jimenez, Mr. Hayes has indicated

11     that you might ask him to withdraw from your case and ask the

12     Court to appoint new counsel.

13                THE DEFENDANT:     Exactly.

14                THE COURT:    You have a constitutional right to an

15     attorney who can provide you with effective assistance.          As

16     one of my colleagues once told my client when I was a defense

17     lawyer, you don't have the right to the attorney of your

18     choice, but you do have a right to an attorney who can

19     effectively represent you.

20                THE DEFENDANT:     I understand.

21                THE COURT:    So you can request that Mr. Hayes file a

22     motion --

23                THE DEFENDANT:     I did already ask.

24                THE COURT:    Well, you can request that he file one

25     with the Court, but Judge Dooley doesn't have to grant it.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 23 of 27
                                                                                23


 1     If she does grant it and she gives you a new attorney, you

 2     may or may not like that new attorney, but you won't be able

 3     to go back to Mr. Hayes and his office.

 4                THE DEFENDANT:     I understand.

 5                THE COURT:    It might cause further delays.         And if

 6     Judge Dooley thinks that further delays are a problem, that

 7     could be a basis for her to deny the motion.          So there are a

 8     variety of considerations that she'll have to take into

 9     account if you decide to file that motion.          But if you direct

10     Mr. Hayes unequivocally, without doubt, that he should file

11     that motion, he'll file that motion.          But for today Mr. Hayes

12     is your attorney and I'm going to continue the process of

13     determining whether you've received information about this

14     Plea Agreement.

15                So are there any questions that you have for me

16     about the Plea Agreement itself?

17                THE DEFENDANT:     No.

18                THE COURT:    As I mentioned at the beginning, the

19     decision about whether to plead guilty or not guilty and

20     whether to enter into any particular Plea Agreement are for a

21     defendant only.     And you're entitled to the advice of an

22     attorney in making that decision.        Whatever your attorney

23     advises, the attorney will respect your wishes to whatever

24     decision you make.

25                All right.    Before I inquire of Mr. Jimenez how he
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 24 of 27
                                                                            24


 1     wishes to proceed as to this agreement, Mr. Pierpont, is

 2     there anything else the Government would like to put on the

 3     record?

 4                MR. PIERPONT:    Yes, Your Honor.     I would like to put

 5     on the record, and I'm sure that Mr. Jimenez De La Cruz and

 6     Mr. Hayes understand, that notwithstanding his request that I

 7     heard right now, which may or may not result in a motion, the

 8     Government plans to formally via letter withdraw this plea

 9     offer by the end of the day tomorrow.         And the Government

10     makes no promises, representations, or warranties that even

11     if Mr. Jimenez has another lawyer, that the government will

12     reoffer a Plea Agreement.

13                So I'll leave it at that, Your Honor.        Thank you.

14                THE COURT:    I apologize.    I did not circle back to

15     the deadline.

16                So Mr. Pierpont mentioned earlier and again just now

17     that this offer expires tomorrow.        And so as of tomorrow,

18     this agreement will not be available.         I don't know what will

19     happen after that.      I think I mentioned at the beginning that

20     in Federal Court there's no right to any kind of Plea

21     Agreement.    So it could be that the Government offers no Plea

22     Agreement, a different Plea Agreement, the same Plea

23     Agreement.    But what we do know is that tomorrow, at the end

24     of the day, this offer will be closed.         Do you understand

25     that?
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 25 of 27
                                                                           25


 1                THE DEFENDANT:     Yes.

 2                THE COURT:    All right.     So at this time of your

 3     three choices, to go to trial, to plead guilty without an

 4     agreement, or to plead guilty pursuant to this agreement,

 5     have you made a decision?

 6                MR. HAYES:    Your Honor, may I respond, I'm sorry,

 7     for Mr. Jimenez?

 8                THE COURT:    Of course.

 9                MR. HAYES:    I apologize.

10                We would ask to take the time and to respond to the

11     Government directly tomorrow.

12                THE COURT:    Okay.   So, Mr. Jimenez, I'll give you an

13     additional opportunity to consult with counsel.           And as long

14     as you have -- well, you'll have to communicate some response

15     directly to the Government, through counsel, by tomorrow at

16     five o'clock.

17                I suspect that Judge Dooley will want to handle any

18     proposed -- this plea, if it goes forward, on her own,

19     otherwise, I would give you all a proposed date.

20                But at this time we'll keep the question open.

21     We'll give you that extra 28 hours to decide and to inform

22     the Government of your decision.

23                All right.    Mr. Hayes, from your perspective,

24     anything else we should address?

25                MR. HAYES:    No, Your Honor.     Thank you.
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 26 of 27
                                                                               26


 1                THE COURT:    And, Mr. Pierpont, circling back again,

 2     have I missed anything now?

 3                MR. PIERPONT:    No, Your Honor, that's all.         Thank

 4     you.

 5                THE COURT:    All right.      Do you have any last

 6     questions for me before we recess, Mr. Jimenez?

 7                THE DEFENDANT:     The defendant asks if he may sit

 8     down, Your Honor?

 9                THE COURT:    Just in one moment.      Do you have any

10     additional questions for me?

11                MR. HAYES:    I'm sorry, Your Honor, he has a third

12     degree burn on his foot and he has --

13                THE COURT:    Okay.   Sure.     Go ahead and sit down.

14                MR. HAYES:    Sorry, Your Honor.

15                THE COURT:    That's okay.

16                THE DEFENDANT:     No questions.

17                THE COURT:    Thank you.      We'll stand in recess.

18                (Concluded at 11:50, a.m.)

19

20

21

22

23

24

25
     Case 3:19-cr-00048-KAD Document 69 Filed 02/06/20 Page 27 of 27
                                                                        27


 1                       C E R T I F I C A T E

 2

 3                I, Martha C. Marshall, RMR, CRR, hereby certify that

 4     the foregoing pages are a complete and accurate transcription

 5     to the best of my ability of the electronic recording of the

 6     hearing held in the matter of UNITED STATES V. DANIEL JIMENEZ

 7     DE LA CRUZ, which was held before the Honorable Sarah A. L.

 8     Merriam, U.S.D.J, at 141 Church Street, New Haven,

 9     Connecticut, on January 16, 2020.

10

11

12

13                                        _/s/Martha C. Marshall_____
                                          Martha C. Marshall, RMR,CRR
14                                        Transcriber

15                  .

16

17

18

19

20

21

22

23

24

25
